 
 Exhibit 10.1
EFFECTIVE DATE
June 1, 2016 to May 31, 2017
 
NAMED EXECUTIVE OFFICER COMPENSATION PLAN
 
This compensation plan is made up of three components. For purposes of this
plan, the title “Named Executive Officer” refers to those individuals who have
been identified as such by the Chief Executive Officer and approved by the Board
of Directors. In addition, this plan and its components are based on the
performance of National American University Holdings, Inc. (“NAUH”).
 
Component 1: BASE PAY COMPUTATION
 
The Board of Directors, in consultation with the chief executive officer/CEO,
will determine the specific base salary of the Named Executive Officer
positions. Additional factors which may be considered in determining the actual
base salary include, but are not limited to, experience level, educational
level, assessment of satisfactory performance, years of service, and performance
expectations for the upcoming year.
 
Component 2: QUARTERLY ACHIEVEMENT OF ORGANIZATIONAL OBJECTIVES
 
The second component of the compensation plan will be based on achievement of
specific quarterly organizational objectives (the “Additional Quarterly
Compensation”). The Additional Quarterly Compensation will be based on NAUH
quarterly pre-tax profit margin and objectives related to institutional
effectiveness. The amount of the Additional Quarterly Compensation will be
calculated quarterly by taking the appropriate percentage multiplied by the
Named Executive Officer’s current annual base salary. The Named Executive
Officer will receive a percentage of his/her annual base salary each quarter
based on achieving the objectives listed below.
 
Quarterly
Percentage of
 
Objective
Annual Base Salary
Description
1
 
10% per quarter
 
For achieving the approved budgeted
NAUH pre-tax profit margin for the quarter.
 
 
 
 
5% per quarter
 
 
For achieving less than 100% but greater
than 90% of the approved budgeted NAUH
pre-tax profit margin.
 
 
 
2
 
 
10% per quarter
 
 
For achieving a performance index of 90%
or better for overall performance for the
quarter.
 
 
 
 
5% per quarter
 
 
For achieving a performance index of
greater than 80% and less than 90% for
overall performance for the quarter.

 
 

 
 
Objective 1: successfully achieving the approved NAUH budgeted pre-tax profit
margin per quarter as determined and approved by the Board prior to June 1st of
each year.
 
Objective 2: successfully achieving satisfactory performance for the quarter as
measured by the performance index assigned by the President/CEO

 
The Additional Quarterly Compensation is based on achieving the organizational
objectives for the prior quarter. Additional Quarterly Compensation, if any,
will be determined quarterly and paid semi-monthly on the Company’s regular
payroll schedule in five (5) equal payroll installments after the calculations
can be finalized.
 
In order to be eligible to earn Additional Quarterly Compensation for a given
quarter, the Named Executive Officer must be employed by NAUH or its affiliates
during the entire quarter in which the objectives are measured and when the
amount of the Additional Quarterly Compensation is determined. No Additional
Quarterly Compensation will be paid after employment is terminated. The Board of
Directors will be solely responsible for determining whether the objectives for
the Additional Quarterly Compensation are satisfied and the amount of any
Additional Quarterly Compensation.
 
Component 3: ANNUAL ACHIEVEMENT AWARD
 
The final component of the compensation plan will be based on NAUH’s Earnings
Before Interest and Taxes (“EBIT”). To the extent that NAUH’s actual EBIT for
the fiscal year exceeds NAUH’s budgeted EBIT for the fiscal year, the Named
Executive Officer will receive five percent (5%) of the excess up to a maximum
of 75% of his/her annual base salary.
 
Calculations will be based on the annual budget for NAUH, as approved by the
Board prior to June 1st, and the final audited financial statements prepared for
the fiscal year ending May 31st. The Annual Achievement Award will be paid in
six (6) equal payroll installments during normal payroll periods beginning
September 1st of each year.
 
In order to be eligible to earn the Annual Achievement Award for a given year,
the Named Executive Officer must be employed by NAUH or its affiliates during
the entire year in which the objectives are measured and when the amount of the
Annual Achievement Award is determined. No Annual Achievement Award will be paid
after employment is terminated. The Board of Directors will be solely
responsible for determining whether the objectives for the Annual Achievement
Award are satisfied and the amount of any Annual Achievement Award.
 
GENERAL PROVISIONS
 
This compensation plan does not create a contract of employment, express or
implied, or alter the employment at-will relationship between you and NAUH or
its affiliates, including the university. This document is not intended by
reason of its distribution to confer any rights or privileges upon you or to
entitle you to be or remain employed by NAUH or its affiliates, including the
university. The contents of this plan are presented as a guide and as a matter
of information only. While NAUH believes wholeheartedly in the plan, it is not a
condition of employment and may not be relied upon by you as a contract or other
right. The provisions of this compensation plan are subject to change at anytime
by the NAUH or its affiliates without any notice and without anyone’s agreement.
Further, business conditions, federal and state law, and/or organizational needs
are constantly in flux and may require that portions of this document be revised
or rewritten.
 

 
 
 
The Named Executive Officer is subject to the provisions of the National
American University Employee Handbook (NAUM 4-0).
 
Notwithstanding any provision in this compensation plan to the contrary, any
portion of the payments and benefits provided under this compensation plan shall
be subject to any clawback policy adopted by or applicable to NAUH pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, any Securities
and Exchange Commission rule, any applicable listing standard promulgated by any
national securities exchange or national securities association, or any other
legal requirement.
 
* * * * *
 
I acknowledge receipt of a copy of the Named Executive Officer Compensation Plan
and further
acknowledge that my employment is not governed by any written or oral contract,
including this
document, and that my employment is considered an at-will arrangement.
 
 
_____________________________                                                            
____________________________
Named Executive
Officer                                                                             
Date
 
 
_____________________________                                                            
____________________________
Dr. Ronald L.
Shape                                                                                      Date
CEO
 
 
